Exhibit 10.49

SECOND AMENDMENT TO SUBLEASE

THIS SECOND AMENDMENT TO SUBLEASE (this “Amendment”) is made and entered into as
of the 16th day of January, 2014 (the “Amendment Date”) by and -between MCKESSON
SPECIALTY CARE DISTRIBUTION CORPORATION, a Delaware corporation (“Sublandlord”)
and SUNESIS PHARMACEUTICALS, INC., a Delaware Corporation (“Subtenant”).

RECITALS

A. Sublandlord and Subtenant entered into that certain Commercial Sublease
Agreement dated December 22, 2006, as amended by that certain First Amendment to
Sublease dated January 14, 2013 (as amended, the “Sublease”), for certain
premises located at 395 Oyster Point Boulevard, South San Francisco, California
containing approximately 15,378 rentable square feet (the “Premises’’).

B. The current Term of the Prime Lease is scheduled to expire on February 28,
2014.

C. The current Sublease Term is scheduled to expire on January 31, 2014.

D. Subtenant and Prime Landlord have or will be entering into a lease agreement
whereby Subtenant will lease the Premises directly from Prime Landlord for a
term commencing March 1, 2014 (the “Direct Lease”).

E. Sublandlord and Subtenant desire to extend the Sublease Term by one (1) month
so that no lapse will occur between the Sublease Term and the term of the Direct
Lease.

NOW, THEREFORE, in consideration of the Mutual covenants and conditions
contained herein and of other good and valuable consideration, the, receipt and
sufficiency of which, are hereby acknowledged, Sublandlord and Subtenant agree
as follows:

1. Recitals; Defined Terms. The parties acknowledge that the Recitals are an
integral part of this Amendment and are incorporated herein by this reference.
Defined terms used herein but not defined shall have the same meaning ascribed
to such term as in the Sublease.

2. Sublease Term. The Sublease Term is hereby extended for a period of one
(1) month (the-”Extended Period”) so that it shall expire on February 28, 2014.
All terms and conditions or the Sublease, including the amount and payment of
rent, shall continue to be in effect for the Extended Period.

3. Brokers. Except for CBRE, Inc. representing Sublandlord, Sublandlord and
Subtenant each represents and warrants to the other that neither party has
engaged or had any conversations or negotiations with any broker, finder or
other third party concerning the matters set forth in his Amendment who would be
entitled to any commission or fee based on the execution of this Amendment.
Sublandlord and Subtenant each hereby indemnifies the other



--------------------------------------------------------------------------------

against and from any claims for any brokerage commissions and all costs,
expenses and liabilities in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses, for any breach of the foregoing. The
foregoing indemnification shall survive the termination of the Sublease for any
reason.

4. Miscellaneous. This Amendment shall be incorporated into and made a part of
the Sublease, and all provisions of the Sublease not expressly modified or
amended hereby shall remain in full force and effect. As amended hereby, the
Sublease is hereby ratified and confirmed. This Amendment to Sublease shall bind
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. This Amendment may be executed in
multiple counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument.
Furthermore, the parties agree that this Amendment may be delivered by facsimile
or electronic transmission and that delivery of an executed copy hereof by
facsimile or electronic transmission shall constitute delivery or an original
and shall be binding upon the delivering party.

[Executions on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written by their duly authorized representatives.

 

SUBLANDLORD: MCKESSON SPECIALTY CARE DISTRIBUTION CORPORATION, a Delaware
corporation By:  

/s/ Jennifer Smith Webster

  Jennifer Smith Webster, Vice President and Treasurer

 

SUBTENANT:

 

SUNESIS PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Eric Bjerkholt

Name: Eric Bjerkholt

Title: EVP & CFO

 

3